Title: To George Washington from Comfort Sands, 4 March 1783
From: Sands, Comfort
To: Washington, George


                        
                            Sir
                            Philada 4th March 1783
                            
                        
                        I was favored with your Excellencys Letter of the 26th Ulto, and am happy to find the description I had given
                            of West Point & its dependencies, was exactly conformable to the Idea held up in your letter to me in April last
                            & your General order of 29th April 1782—at your particular request, those Contracts were hove into one previous to
                            which I consulted Mr Morris, he was for the measure and wished it, and offered to consider all the Hospital issues as
                            under the Moving Army Contract, & to prevent any difficulty Mr G. Morris proposed that your Excellency should
                            determine a given Number of Rations for West Point & its dependencies for which onehalf penny should be deducted
                            after this measure was agreed upon between the different Contractors, it became necessary that the distinction before
                            observed between the two Contracts with the different Commissaries should be abolished, & upon the first day of
                            July the time those issues was Blended, the New Regulation for the 3 ⅌ Cent on beef and for the officers Rations took
                            place there was a necessity of Issuing New Orders to the Commissaries which was done, & instead of observing the
                            distinction of the Contracts they was all directed to take the Receipt as Received of the Contractors of the Moving Army,
                            this I expect is what you call a "wilfull infraction of that order on my part." how it could be Constered as such I am at
                            a loss to know. if you suppose this was done for a deception you are mistaken. When Colo. Trumbull mentioned the matter to
                            me which was I think in September, near three month after the Issues was Blended, I told him the matter was clear, that
                            although all the Receipts was taken in that way yet that matter was perfectly understood between Mr Morris &
                            myself, & I now inclose you the proposals I made to him previous to this conversation with Colo. Trumbull and his
                            directions to the Comptrolers in consequence of it, which I flatter myself will convince you that I had no intention of
                            Deception—I should not have troubled you with this Letter, but am well convinced that great pains have been taken by some
                            person who had other views than serving the common cause, to prejudice you against me—I have no desire to trouble you
                            unnecessarily—I hope this State of the matter will fully satisfy you. I am with great respect Sir your Mo. Obt Hume Servt
                        
                            Comfort Sands
                        
                     Enclosure
                                                
                            
                                
                                    3 September 1782
                                
                            
                            Proposals made to Mr Morris by Comfort Sands & Co.,
                            That at the request of the Commander in chief both Contracts for West Point & the Moving Army
                                from the first day of July last have been considered as one by the different Contractors, & the Accounts all
                                brought in against the Public in one General Account. The Auditors & Comptrolers object to the settlement of
                                them in that way unless they have the directions of the Superintendant of Finance. The Contractors will either agree
                                to the mode proposed by Mr G. Morris that is for the Commander in chief to determine the Number, West Point Garrison
                                should be considered for that Number deduct a half penny, ⅌ Ration, or will from the Number of Rations issued in
                                these Posts which will appear by the returns take the half-penny ⅌ Ration.
                            Sir.Office of Finance 3d Septr
                                1782 
                            I have entered into an agreement with Mr Sands in consequence of which I am to request that the Accounts
                                both for West Point & the Moving Army may be settled at ten pence ⅌ Ration subject to a deduction of one
                                half Penny ⅌ Ration, for all such as shall appear to have been delivered at West Point & its dependencies
                                excepting those of the Hospital. I am Sir Your Humble Servt
                            
                                Robert Morris
                            

                    